
	
		II
		110th CONGRESS
		1st Session
		S. 1003
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 28, 2007
			Ms. Stabenow (for
			 herself and Mr. Specter) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to improve access to emergency medical services and the quality and
		  efficiency of care furnished in emergency departments of hospitals and critical
		  access hospitals by establishing a bipartisan commission to examine factors
		  that affect the effective delivery of such services, by providing for
		  additional payments for certain physician services furnished in such emergency
		  departments, and by establishing a Centers for Medicare & Medicaid Services
		  Working Group, and for other purposes.
	
	
		1.Short title; table of contents
			(a)In generalThis Act may be cited as the
			 Access to Emergency Medical Services
			 Act of 2007.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					TITLE I—Bipartisan commission on access to emergency medical
				services
					Sec. 101.
				Establishment.
					Sec. 102. Duties.
					Sec. 103.
				Membership.
					Sec. 104. Staff and
				consultants.
					Sec. 105. Powers.
					Sec. 106. Report on
				ways to promote the effective delivery of emergency medical
				services.
					Sec. 107.
				Termination.
					Sec. 108.
				Authorization of appropriations.
					TITLE II—Additional
				payments for certain physicians’ services
					Sec. 201. Additional
				payments for certain physicians’ services.
					TITLE III—Centers for Medicare & Medicaid Services Working
				Group to improve emergency care efficiency
					Sec. 301. Centers for
				Medicare & Medicaid Services Working Group to improve emergency care
				efficiency.
				
			IBipartisan commission on access to
			 emergency medical services
			101.EstablishmentThere is established the United States
			 Bipartisan Commission on Access to Emergency Medical Services (in this title
			 referred to as the “Commission”).
			102.Duties
				(a)In generalThe Commission shall perform the following
			 duties:
					(1)Identify and examine factors (including
			 factors described in subsection (b)) in the health care delivery, financing,
			 and legal systems that affect the effective delivery of screening and
			 stabilization services furnished in hospitals that have emergency departments
			 pursuant to EMTALA.
					(2)Make specific recommendations to Congress,
			 taking into account the considerations specified in subsection (c), with
			 respect to Federal programs, policies, and financing needed to assure the
			 availability of such screening and stabilization services and the coordination
			 of State, local, and Federal programs for responding to disasters and
			 emergencies.
					(b)Factors consideredFor purposes of subsection (a)(1), the
			 Commission shall examine at least the following factors, with respect to
			 emergency departments of hospitals:
					(1)Crowded conditions in such emergency
			 departments and the practice of boarding patients who require admission, or
			 have already been admitted, to a hospital for extended periods in such
			 departments and in the areas adjacent to such departments.
					(2)With respect to individuals who present at
			 such emergency departments for the treatment of emergency medical conditions,
			 any barriers that impede access within a reasonable period of time to
			 screening, stabilization services, and other appropriate consultations of
			 physicians listed by the hospital on its list of on-call physicians.
					(3)The potential legal and financial liability
			 of health care professionals and providers with respect to services required to
			 be furnished to patients under EMTALA, relating to the requirement of emergency
			 departments to screen and appropriately treat or transfer individuals
			 presenting themselves at the departments with emergency medical conditions and
			 women in labor.
					(c)Considerations in
			 recommendationsIn making
			 recommendations under subsection (a)(2), the Commission shall consider the
			 following:
					(1)Any changes in Federal law that would be
			 necessary to promote the effective delivery of emergency medical
			 services.
					(2)The amount and sources of Federal funds to
			 finance such changes.
					(3)The advantages and disadvantages of
			 alternative approaches to protecting health care professionals and providers
			 from legal and financial liability with respect to services required to be
			 furnished to individuals under EMTALA.
					(4)The most efficient and effective manner of
			 coordinating State, local, and Federal programs for responding to disasters and
			 emergencies, with respect to the delivery of emergency medical services.
					(d)DefinitionsFor purposes of this title:
					(1)HospitalThe term hospital means a
			 hospital (as defined in subsection (e) of section 1861 of the Social Security
			 Act (42 U.S.C. 1395x)) and a critical access hospital (as defined in subsection
			 (mm) of such section).
					(2)EMTALAThe term EMTALA means section
			 1867 of the Social Security Act (42 U.S.C. 1395dd).
					103.Membership
				(a)Appointment
					(1)The Commission shall be composed of 24
			 members, who shall be appointed not later than the date that is 60 days after
			 the date of the enactment of this Act and in accordance with paragraph (2), as
			 follows:
						(A)The President shall appoint 8 members of
			 the Commission.
						(B)The Speaker of the House of
			 Representatives, after consultation with the minority leader of the House of
			 Representatives, shall appoint 8 members of the Commission.
						(C)The majority leader of the Senate, after
			 consultation with the minority leader of the Senate, shall appoint 8 members of
			 the Commission.
						(2)Of the members appointed under paragraph
			 (1), the President, the Speaker of the House of Representatives, and the
			 majority leader of the Senate shall each appoint as members of the
			 commission—
						(A)two individuals who represent emergency
			 physicians, emergency nurses, and other health care professionals who provide
			 emergency medical services;
						(B)two individuals who are elected or
			 appointed Federal, State, or local officials and who are involved in issues and
			 programs related to the provision of emergency medical services;
						(C)two health care consumer advocates;
			 and
						(D)two individuals who represent hospitals and
			 health systems that provide emergency medical services.
						(b)Chairperson and vice
			 chairpersonThe Commission
			 shall elect a chairperson and 4 vice chairpersons from among its
			 members.
				(c)TermsEach member shall be appointed for the life
			 of the Commission.
				(d)VacanciesAny member appointed to fill a vacancy
			 occurring before the expiration of the term for which the member’s predecessor
			 was appointed shall be appointed only for the remainder of that term. A member
			 may serve after the expiration of that member’s term until a successor has
			 taken office. Any vacancy in the membership of the Commission shall be filled
			 in the manner in which the original appointment was made and shall not affect
			 the power of the remaining members to execute the duties of the
			 Commission.
				(e)Compensation
					(1)In generalMembers of the Commission shall serve
			 without pay.
					(2)Travel expensesAll members of the Commission shall be
			 reimbursed for travel and per diem in lieu of subsistence expenses during the
			 performance of duties of the Commission while away from their homes or regular
			 places of business, in accordance with subchapter I of chapter 57 of title 5,
			 United States Code.
					(f)QuorumA quorum shall consist of 9 members of the
			 Commission, except that 6 or more members may conduct a hearing under section
			 105(a).
				(g)MeetingsThe Commission shall meet at the call of
			 its chairperson or a majority of its members.
				104.Staff and consultants
				(a)StaffThe Commission may appoint and determine
			 the compensation of such staff as may be necessary to carry out the duties of
			 the Commission. Such appointments and compensation may be made without regard
			 to the provisions of title 5, United States Code, that govern appointments in
			 the competitive services, and the provisions of chapter 51 and subchapter III
			 of chapter 53 of such title that relate to classifications and the General
			 Schedule pay rates.
				(b)ConsultantsThe Commission may procure such temporary
			 and intermittent services of experts and consultants as the Commission
			 determines to be necessary to carry out the duties of the Commission, in
			 accordance with section 3109(b) of title 5, United States Code, but at rates
			 for individuals not to exceed the daily equivalent of the maximum annual rate
			 of basic pay payable for grade GS–15 of the General Schedule under section 5332
			 of such title.
				(c)Detail of Federal employeesUpon the request of the Commission, the
			 head of any Federal agency is authorized to detail, without reimbursement to
			 the agency, any of the personnel of such agency to the Commission to assist the
			 Commission in carrying out its duties. Any such detail shall not interrupt or
			 otherwise affect the civil service status or privileges of such
			 personnel.
				105.Powers
				(a)Hearings and other activitiesThe Commission may, for the purpose of
			 carrying out this title, hold hearings, sit and act at times and places, take
			 testimony, and receive evidence as the Commission determines necessary to carry
			 out its duties. The Commission may administer oaths or affirmations to
			 witnesses appearing before it.
				(b)Studies by government accountability
			 officeUpon the request of
			 the Commission, the Comptroller General shall conduct such studies or
			 investigations as the Commission determines to be necessary to carry out its
			 duties.
				(c)Cost estimates by Congressional Budget
			 Office
					(1)Duty to provide requested
			 estimatesUpon the request of
			 the Commission, the Director of the Congressional Budget Office shall provide
			 to the Commission such cost estimates as the Commission determines to be
			 necessary to carry out its duties.
					(2)Reimbursement for development of cost
			 estimatesThe Commission
			 shall reimburse the Director of the Congressional Budget Office for expenses
			 relating to the employment in the office of the Director of such additional
			 staff as may be necessary for the Director to comply with requests by the
			 Commission under paragraph (1).
					(d)Technical assistanceUpon the request of the Commission, the
			 head of a Federal agency shall provide such technical assistance to the
			 Commission as the Commission determines to be necessary to carry out its
			 duties.
				(e)Use of mailsThe Commission may use the United States
			 mails in the same manner and under the same conditions as Federal agencies, and
			 shall, for purposes of the frank, be considered a commission of Congress as
			 described in section 3215 of title 39, United States Code.
				(f)Obtaining informationThe Commission may secure directly from any
			 Federal agency information necessary to enable it to carry out its duties, if
			 the information may be disclosed under section 552 of title 5, United States
			 Code. Upon request of the Chairperson of the Commission, the head of such
			 agency shall furnish such information to the Commission.
				(g)Administrative support
			 servicesUpon the request of
			 the Commission, the Administrator of General Services shall provide to the
			 Commission on a reimbursable basis such administrative support services as the
			 Commission may request.
				(h)Acceptance of donationsThe Commission may accept, use, and dispose
			 of gifts and donations of services or property.
				(i)PrintingFor purposes of costs relating to printing
			 and binding, including the costs of personnel detailed from the Government
			 Printing Office, the Commission shall be deemed to be a committee of the
			 Congress.
				106.Report on ways to promote the effective
			 delivery of emergency medical servicesNot later than the date that is 18 months
			 after the date of the enactment of this Act, the Commission shall submit to
			 Congress and the Secretary of Health and Human Services a report containing its
			 findings and recommendations described in section 102(a), including
			 recommendations to remove any identified barriers to the effective delivery of
			 emergency medical services in the United States and detailed recommendations
			 for appropriate legislative initiatives to remove such barriers.
			107.TerminationThe Commission shall terminate 30 days after
			 the date of submission of the report required in section 106.
			108.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 title.
			IIAdditional payments for certain physicians’
			 services
			201.Additional payments for certain physicians’
			 services
				(a)In generalSection 1833 of the Social Security Act (42
			 U.S.C. 1395l) is amended by adding at the end the following new
			 subsection:
					
						(v)Additional payment for physicians’ services
				furnished pursuant to EMTALAIn the case of physicians’ services
				furnished on or after January 1, 2008, in the emergency department of a
				hospital (as defined in subsection (e)(5) of section 1867) pursuant to such
				section to an individual covered under the insurance program established under
				this part, in addition to the amount of payment that will otherwise be made for
				such services under this part, there shall also be paid to the physician or
				other person involved (or in the cases described in subparagraph (A) of section
				1842(b)(6), to an employer or other entity involved) from the Federal
				Supplementary Trust Fund an amount equal to 10 percent of the payment amount
				for the services under this part (determined without regard to any additional
				amounts paid under subsection (m) or
				(u)).
						.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to services furnished on or after January 1,
			 2008.
				IIICenters for Medicare & Medicaid
			 Services Working Group to improve emergency care efficiency
			301.Centers for Medicare & Medicaid
			 Services Working Group to improve emergency care efficiency
				(a)Working group
					(1)In generalThe Secretary of Health and Human Services,
			 acting through the Administrator of the Centers for Medicare & Medicaid
			 Services, shall convene a working group (in this section referred to as the
			 CMS working group) that includes experts in emergency care,
			 inpatient critical care, hospital operations management, nursing, and other
			 relevant disciplines. The members of the CMS working group shall be appointed
			 by the Administrator.
					(2)Duties
						(A)Development of standardsThe CMS working group shall develop—
							(i)boarding and diversion standards for
			 hospitals; and
							(ii)guidelines, measures, and incentives for
			 implementation, monitoring, and enforcement of the standards developed under
			 clause (i).
							(B)Identification of barriersThe CMS working group shall identify
			 barriers contributing to delays in timely processing of patients requiring
			 admission as an inpatient of a hospital who initially sought care through the
			 emergency department of the hospital.
						(C)Identification of best
			 practicesThe CMS working
			 group shall identify best practices to improve patient flow within
			 hospitals.
						(D)ReportNot later than the date that is 2 years
			 after the date of the enactment of this Act, the CMS Working Group shall submit
			 to Congress and the Secretary of Health and Human Services a report containing
			 a detailed description of the standards, guidelines, measures, and incentives
			 developed under subparagraph (A), the barriers identified under subparagraph
			 (B), and the best practices identified under subparagraph (C), together with
			 recommendations for such legislative and administrative actions as the CMS
			 Working group considers appropriate.
						(3)InformationIn carrying out its duties under paragraph
			 (2), the CMS Working Group may request such information from hospitals that the
			 CMS Working Group considers appropriate.
					(4)TerminationThe CMS Working Group shall terminate 30
			 days after the date of submission of the report required in paragraph
			 (2)(D).
					(b)Disclosure of failure to
			 reportThe Secretary of
			 Health and Human Services shall establish a mechanism (such as publication on
			 an Internet website or in the Federal Register, or both) to disclose to the
			 public information regarding any hospital that fails to report information
			 requested by the CMS working group under subsection (a)(3) and the type of
			 information the hospital failed to report.
				(c)Hospital definedIn this section, the term
			 hospital means a hospital (as defined in subsection (e) of section
			 1861 of the Social Security Act (42 U.S.C. 1395x)) and a critical access
			 hospital (as defined in subsection (mm) of such section).
				
